Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment filed January 25, 2021, claims 1,and 16 has been amended.
Claims 1-20 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 – page 11, filed January 25, 2021, with respect to claims 1, 11 and 16 have been fully considered and are not persuasive.   

Applicant first argues, see page 7 paragraph 4,  Claim 1 and Claim 11 recite distinct subject matter. Claim 1 recites: "...wherein the second processor is configured to: after receiving the second message, terminate generation of a data packet for uplink transmission." 
Claim 11 however operates differently. Instead of terminating generation of the data packets, Claim 11 continues generation of the data packets and buffers them instead: "...after detecting that the wireless communication session is deactivated, initiate buffering of data packets for the uplink transmission in absence of transmitting the data packet to the LADN." 
As seen above, Claims 1 and 11 recite different functionality. The rejection of Claim 1 does not indicate how the noted limitation of Claim 11 is considered to be rejected over the combination. 
Applicant notes that buffering is alluded to only indirectly (e.g., the rejection of Claims dependent on Claim 110), such as in the concept of terminating buffering, as alleged in Lee, FIG. 5, paras. [0121]-[0127], FIGS. 9A-9B, paras. [0158]-[0167], etc. (OA, pg. 6 onwards). 
However, at present the concept of initiating data buffering for uplink transmission upon detection of deactivation of wireless communication has not been examined. Examination of Claim 11 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
Applicant is accepting on the record that the claims are of different scope and therefor subject to restriction. Restriction for examination purposes is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden. Please see below rejection.

Regarding amended claim 1, the applicant first argued that, see page 10 and page 11, “ … Applicant respectfully notes the combination of Lee (e.g., at FIG. 5, paras. [0121]-[0127], FIGS. 9A-9B, [0158]-[0168]) and Pasupuleti (e.g., FIGS. 4-6, and paras. [0007], [0079]-[0089]). Applicant respectfully submits the combination fails to obviate the claims as amended”.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Lee clearly teaches, determine whether the wireless communication session is deactivated because as the electronic device has departed from a geographic service area of the LADN (see para. 0121-0127,  para. 0158-0168, when the terminal  departs  from a connection  allowable  area (LADN Zone), a PDU session for data network connection is deactivated by the  network, wherein the terminal throws away the uplink packet (a traffic  corresponding  to  the  session  is thrown away when the terminal is in the session deactivation state)); when determining that deactivation is based on departure from the geographic service area, transmit a second message to the second processor indicating that the wireless communication session is released rather than deactivated,  causing the second processor to terminate generation of a data packet for uplink transmission (see para. 0121-0127,  para. 0158-0168, when the terminal  departs  from a connection  allowable  area (LADN Zone), a PDU session for data network connection is deactivated by the  network, wherein the terminal throws away the uplink packet (a traffic  corresponding  to  the  session  is thrown Pasupuleti clearly teaches when determining that deactivation is based on departure from the geographic service area, transmit a second message to the second processor indicating that the wireless communication session is released rather than deactivated, causing the second processor to terminate generation of a data packet for uplink transmission (see Fig.6, para. 0008, 0079-0089, wherein the BB provides, to the AP, link metrics including link state information that indicates the link is in a connected state or an idle state, and indicates that a type of wireless communication service might be unavailable (unavailable link) {indicating that the wireless communication session is released rather than deactivated }; after receiving the metrics, the AP determines a network activity timing; the network activity includes an uplink transmission; it may not make sense to initiate any network activities if the wireless link is unavailable, clearly terminate generation of a data packet for uplink transmission); and  when determining that deactivation is unrelated to the geographic service area and the electronic device remains in the geographic service area, permit the second processor to continue generating the data packet for uplink transmission, transmit a service request to the LADN, and reactivate the wireless communication session for transmission of the generated data packet (see para. 0089-0092, when the wireless link is in the connected state, the data communication may occur on the existing connection, and when the wireless link is in the idle state {the electronic device remains in the geographic service area}, a transition to the connected state needs to occur (e.g., an RRC connection is reestablished) { reactivate the wireless communication session } and the data communication will occur on the newly set up connection / transmission of the generated data packet, and once the wireless link transitions to the connected state, any or possibly all such network activities may be initiated (e.g., triggered together), thus potentially maximizing use of that connection. 

Under the broadest reasonable interpretation, the combination of the systems as disclosed by Lee and Pasupuleti reads upon communication to “ receive a first message from the LADN indicating that a wireless communication session with the LADN is deactivated, determine whether the wireless communication session is deactivated because as the electronic device has departed from a geographic service area of the LADN; when determining that deactivation is based on departure from the geographic service area, transmit a second message to the second processor indicating that the wireless communication session is released rather than deactivated, causing the second processor to , terminate generation of a data packet for uplink transmission; and when determining that deactivation is unrelated to the geographic service area and the electronic device remains in the geographic service area, permit the second processor to continue generating the data packet for uplink transmission, transmit a service request to the LADN, and reactivate the wireless communication session for transmission of the generated data packet” as recites in the amended claim 1.

Regarding amended claim 16, the applicant further argued that, see page 2, “ … Applicant respectfully notes Claim 16 differs slightly from Claim 1, in that Claim 16 does not recite "is released rather than deactivated," but rather omits this clause from the limitation: "...when detecting that the wireless communication session is deactivated because electronic device has left the geographic service area, terminating the generation of data packets for the uplink transmission." 
Accordingly, applicant believes that Claims 1 and 16 as amended are non-obvious over Lee and Pasupuleti. Entry of the amendments and reconsideration of the rejection are respectfully requested. 


In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 16, Lee clearly teaches generate data packets for uplink transmission with the LADN (see Fig.1, Fig.2, , para. 0064-0068, local area data network (LADN) zone 1 (215) where the terminal is allowed to connect to a local area data network 1 (210, and a registration area 205 where the terminal is allowed to connect to data network 0 (200), and the terminal receive information on the registration area and the LADN zone through the registration update procedure, see also para. 0097-0101), detect deactivation of a wireless communication session with the LADN (see Fig.5, para. 0121-0127, Fig.9A-B, para. 0158-0168, a terminal comprises a controller  (processor)  to  perform  an  access  to  an LADN (Local Area Data Network); and  when the terminal  departs  from a connection  allowable  area (LADN Zone), a PDU session for data network connection is deactivated by the  network), 
detect whether the wireless communication session is deactivated because  the electronic device has left a geographic service area of the LADN (see para. 0121-0127,  para. 0158-0168, when the terminal  departs  from a connection  allowable  area (LADN Zone), a PDU session for data network connection is deactivated by the  network, wherein the terminal throws away the uplink packet (a traffic  corresponding  to  the  session  is thrown away when the terminal is in the session deactivation state)), when detecting that the wireless communication session is deactivated because electronic device has left the geographic service area, terminating the generation of data packets for the uplink transmission (see para. 0121-0127,  para. 0158-0168, when the terminal  departs  from a connection  allowable  area (LADN Zone), a PDU session for data network connection is deactivated by the  network, wherein the terminal throws away the uplink packet (a traffic  corresponding  to  the  session  is thrown away when the terminal is in the session deactivation state), clearly generation of a data packet for uplink transmission is terminated, see also para. 0102, while the terminal is located outside the data network allowable area, the session is deactivated), and when detecting that deactivation is unrelated to the geographic service area and, continue generating the data packet for uplink transmission, transmit a service request to the LADN, and reactivate the wireless communication session for transmission of the generated data packet (see para. 0172, even when the terminal is in the activated connected state (CM-CONNECTED state) where the Pasupuleti disclose when detecting that deactivation is unrelated to a geographic service area and “the electronic device remains in the geographic service area” (see Fig.6, para. 0008, 0079-0089, wherein the BB provides, to the AP, link metrics including link state information that indicates the link is in a connected state or an idle state, and indicates that a type of wireless communication service might be unavailable (unavailable link) {indicating that the wireless communication session is released rather than deactivated }, clearly the electronic device remains in the geographic service area), continue generating the data packet for uplink transmission, transmit a service request to the LADN, and reactivate the wireless communication session for transmission of the generated data packet (see para. 0089-0092, when the wireless link is in the connected state, the data communication may occur on the existing connection, and when the wireless link is in the idle state {the electronic device remains in the geographic service area}, a transition to the connected state needs to occur (e.g., an RRC connection is reestablished) { reactivate the wireless communication session } and the data communication will occur on the newly set up connection / transmission of the generated data packet, and once the wireless link transitions to the connected state, any or possibly all such network activities may be initiated (e.g., triggered together), thus potentially maximizing use of that connection. Also per para. 0093, when a certain number (e.g., at or above a desired threshold) of network activities have been requested and are being delayed due to the wireless link being in the idle state, and wireless link quality of the wireless link is good (e.g., above a desired threshold), this is used as a condition to trigger initiation {transmit a service request to the LADN, and reactivate the wireless communication session for transmission} of the requested network activities).

Under the broadest reasonable interpretation, the combination of the systems as disclosed by Lee and Pasupuleti reads upon communication to “generate data packets for uplink transmission with the LADN, detect deactivation of a wireless communication session with the LADN, detect whether the wireless communication session is deactivated because that the electronic device has left a geographic service area of the LADN, and after when detecting that the wireless communication session is deactivated 

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1- 2, 6-8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No.: 2019/0182788), and further in view of Pasupuleti et al. (US Pub. No.: 2016/0338036).

As per claim 1, Lee disclose An electronic device (Fig. 5, Fig.9A-B, Fig.11, a terminal (UE)), comprising: 
a first processor (see Fig.11, Controller 1120) configured to perform wireless communication with a local area data network (LADN) (see Fig.2, para. 0068, 0093, registration area 205 where the terminal is allowed to connect to data network 0 (200) includes LADN zones 1 to 3, and the terminal receive information on the registration area and the LADN zone through the registration update procedure); and 
wherein the first processor is configured to: 
receive a first message from the LADN indicating that a wireless communication session with the LADN is deactivated (see Fig.5, para. 0121-0127, Fig.9A-B, para. 0158-0168, a terminal comprises a controller  (processor)  to  perform  an  access  to  an LADN (Local Area Data Network); and  when the terminal  departs  from a connection  allowable  area (LADN Zone), a PDU session for data network connection is deactivated by the  network);
determine whether the wireless communication session is deactivated because as the electronic device has departed from a geographic service area of the LADN (see para. 0121-0127,  para. 0158-0168, when the terminal  departs  from a connection  allowable  area (LADN Zone), a PDU session for data network connection is deactivated by the  network, wherein the terminal throws away the uplink packet (a traffic  corresponding  to  the  session  is thrown away when the terminal is in the session deactivation state)); 
when determining that deactivation is based on departure from the geographic service area, transmit a second message to the second processor indicating that the wireless communication session is released rather than deactivated,  causing the second processor to terminate generation of a data packet for uplink transmission (see para. 0121-0127,  para. 0158-0168, when the terminal  departs  from a connection  allowable  area (LADN Zone), a PDU session for data network connection is deactivated by the  network, wherein the terminal throws away the uplink packet (a traffic  corresponding  to  the   and
 when determining that deactivation is unrelated to the geographic service area and, permit the second processor to continue generating the data packet for uplink transmission, transmit a service request to the LADN, and reactivate the wireless communication session for transmission of the generated data packet (see para. 0172, even when the terminal is in the activated connected state (CM-CONNECTED state) where the current RRC connection exists, the specific session may stay in a deactivated state. In this case, a service request procedure may be performed to change the session in the deactivated state to the activated state).

Lee however does not explicitly disclose a second processor electrically connected with the first processor;  and when determining that deactivation is based on departure from the geographic service area, transmit a second message to the second processor indicating that the wireless communication session is released rather than deactivated,  causing the second processor to terminate generation of a data packet for uplink transmission ;

Pasupuleti however disclose An electronic device (see Fig.4, Fig.6, UE 106) comprising a first processor (see Fig.6, a baseband processor (BB) 604), and  a second processor (see Fig.6, an application processor (AP) 602) electrically connected with the first processor and when determining that deactivation is based on departure from the geographic service area, transmit a second message to the second processor indicating that the wireless communication session is released rather than deactivated, causing the second processor to terminate generation of a data packet for uplink transmission (see Fig.6, para. 0008, 0079-0089, wherein the BB provides, to the AP, link metrics including link state information that indicates the link is in a connected state or an idle state, and indicates that a type of wireless communication service might be unavailable (unavailable link) {indicating that the wireless communication session is released rather than deactivated }; after receiving the metrics, the AP determines a network activity timing; the network activity includes an uplink transmission; it may not make sense to initiate any 
 when determining that deactivation is unrelated to the geographic service area and the electronic device remains in the geographic service area, permit the second processor to continue generating the data packet for uplink transmission, transmit a service request to the LADN, and reactivate the wireless communication session for transmission of the generated data packet (see para. 0089-0092, when the wireless link is in the connected state, the data communication may occur on the existing connection, and when the wireless link is in the idle state {the electronic device remains in the geographic service area}, a transition to the connected state needs to occur (e.g., an RRC connection is reestablished) { reactivate the wireless communication session } and the data communication will occur on the newly set up connection / transmission of the generated data packet, and once the wireless link transitions to the connected state, any or possibly all such network activities may be initiated (e.g., triggered together), thus potentially maximizing use of that connection. Also per para. 0093, when a certain number (e.g., at or above a desired threshold) of network activities have been requested and are being delayed due to the wireless link being in the idle state, and wireless link quality of the wireless link is good (e.g., above a desired threshold), this is used as a condition to trigger initiation {transmit a service request to the LADN, and reactivate the wireless communication session for transmission} of the requested network activities).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a second processor electrically connected with the first processor;  and when determining that deactivation is based on departure from the geographic service area, transmit a second message to the second processor indicating that the wireless communication session is released rather than deactivated,  causing the second processor to terminate generation of a data packet for uplink transmission , as taught by Pasupuleti, in the system of Lee, so as to enable a UE to request an MBMS service or select another cell, after recognizing that it has entered a cell not supporting the MBMS service, see Pasupuleti, paragraphs 21-22.

As per claim 2, the combination of Lee and Pasupuleti disclose the electronic device of claim 1.

Pasupuleti further disclose wherein the first processor is configured to: after the wireless communication session with the LADN is deactivated, transmit a third message to the second processor causing the second processor to restrict generation of a data packet for the uplink transmission while the wireless communication session is deactivated (see Fig.6, para. 0008, 0079-0081, 0089, the wireless link may be established with the BS 102 by a baseband processor (BB) 604 (e.g., in conjunction with associated radio/wireless communication circuitry) of the UE 106. The baseband processor may monitor and manage the wireless link between the UE 106 and the BS 102, which may include performing cell searches, cell measurements, cell selection, setting up and tearing down connected mode, transmitting and receiving data over the wireless link, and/or any of various other baseband operations). 

As per claim 6, the combination of Lee and Pasupuleti disclose the electronic device of claim 1.
Lee further disclose wherein, after the electronic device enters the geographic service area of the LADN, the first processor is configured to: generate transmit a third message to the second processor indicating that the wireless communication session with the LADN is established (see Fig.2, Fig.4, para. 0016, 0067-0070, 0074, a terminal enters within data network allowable area (LADN zone, TAs (tracking areas)) for a data network connection, and a procedure to perform a configuration of a session is indicated); and Pasupuleti further disclose wherein, after the electronic device enters the geographic service area of the LADN, the first processor is configured to: generate transmit a third message to the second processor indicating that the wireless communication session with the LADN is established (see Fig.6, para. 0008, 0079-0081, 0089).

As per claim 7, the combination of Lee and Pasupuleti disclose the electronic device of claim 6.
Pasupuleti however disclose wherein the second processor is configured to: generate a data packet for the uplink transmission after receiving the third message (see Fig.2, para. 0008, 0079-0081, 0089, ). 
As per claim 8, the combination of Lee and Pasupuleti disclose the electronic device of claim 6.
Lee further disclose  wherein the first processor is configured to: determine whether the electronic device enters the geographic service area of LADN using tracking area code (TAC) information received from a base station (see Fig.2, Fig.4, 0016, 0067-0070, 0074). 

As per claim 10, the combination of Lee and Pasupuleti disclose the electronic device of claim 1.

Pasupuleti further disclose wherein the second processor is configured to remove an interface corresponding to the wireless communication session after receiving the second message (see Fig.6, para. 0008, 0079-0081, 0089, the wireless link may be established with the BS 102 by a baseband processor (BB) 604 (e.g., in conjunction with associated radio/wireless communication circuitry) of the UE 106. The baseband processor may monitor and manage the wireless link between the UE 106 and the BS 102, which may include performing cell searches, cell measurements, cell selection, setting up and tearing down connected mode, transmitting and receiving data over the wireless link, and/or any of various other baseband operations). 

As per claim 11, Lee also disclose An electronic device (Fig. 5, Fig.9A-B, Fig.11, a terminal (UE), comprising: a first processor (see Fig.11, CPU in the Controller 1120 / a first processor) configured to perform wireless communication with a local area data network (LADN); and a second processor (see Fig.11, para. 0222, the controller 1120 include at least one processor / a second processor) electrically connected with the first processor and configured to generate a data packet for uplink transmission, wherein the first processor (see Fig.2, para. 0068, 0093, registration area 205 where the terminal is allowed to connect to data network 0 (200) includes LADN zones 1 to 3, and the terminal receive information on the registration area and the LADN zone through the registration update procedure) is configured to: 
see para. 0121-0127,  para. 0158-0168, when the terminal  departs  from a connection  allowable  area (LADN Zone), a PDU session for data network connection is deactivated by the  network, wherein the terminal throws away the uplink packet {previously buffered packets} (a traffic  corresponding  to  the  session  is thrown away when the terminal is in the session deactivation state)); 

Lee however does not explicitly disclose after detecting that the wireless communication session is deactivated, initiate buffering of data packets for the uplink transmission in absence of transmitting the data packet to the LADN.

Pasupuleti however disclose An electronic device (see Fig.4, Fig.6, UE 106) comprising a first processor (see Fig.6, a baseband processor (BB) 604), and  a second processor (see Fig.6, an application processor (AP) 602) and after detecting that the wireless communication session is deactivated, initiate buffering of data packets for the uplink transmission in absence of transmitting the data packet to the LADN (see Fig.6, in 616, the networking entity may initiate requested network activities according to the determined timing. This may include providing data corresponding to each requested network activity to the BB 604 at the time selected to initiate each requested network activity and per para. 0098, such connected mode metrics is provided by the BB 604 as a connected mode report provided to a packet data protocol (PDP) driver on the AP 602, such a connected mode report may not be generated if the AP 602 is asleep, and/or the connected mode metrics may not be generated if the TCP reports an empty buffer (i.e., a buffer status with a zero value), in this case the buffer status is not a zero value, due to buffering of data packets and para. 0089, in 618, the BB 604  communicate the data corresponding to each requested network activity with the BS 102 {the buffered data packets, buffer status}. Note that this may include performing at least one uplink transmission and potentially also receiving one or more downlink transmissions for a given network activity; for example, in some instances a background data transfer network activity may include an initial uplink transmission to initiate (request).



As per claim 12, the combination of Lee and Pasupuleti disclose the electronic device of claim 1.
Lee further disclose wherein the first processor is configured to set a condition for terminating the buffering of data packets for the uplink transmission (see Fig.5, para. 0121-0127, Fig.9A-B, para. 0158-0168, when the terminal  departs  from a connection  allowable  area (LADN Zone) / a condition for terminating , a PDU session for data network connection is deactivated by the  network, wherein the terminal throws away the uplink packet (a traffic  corresponding  to  the  session  is thrown away when the terminal is in the session deactivation state));). 
As per claim 13, the combination of Lee and Pasupuleti disclose the electronic device of claim 12.
Lee further disclose wherein the first processor is configured to drop all buffered data packets after the set condition is met (see Fig.5, para. 0121-0127, Fig.9A-B, para. 0158-0168, when the terminal  departs  from a connection  allowable  area (LADN Zone), a PDU session for data network connection is deactivated by the  network, wherein the terminal throws away the uplink packet (a traffic  corresponding  to  the  session  is thrown away when the terminal is in the session deactivation state))). 
As per claim 15, the combination of Lee and Pasupuleti disclose the electronic device of claim 12.
Lee further disclose wherein the set condition for ending the buffering includes at least one of: a first 

As per claim 16, Lee further disclose  An electronic device (Fig. 5, Fig.9A-B, Fig.11, a terminal (UE)), comprising: at least one processor configured to perform wireless communication with a local area data network (LADN) (see Fig.11, Controller 1120, see Fig.2, para. 0068, 0093, registration area 205 where the terminal is allowed to connect to data network 0 (200) includes LADN zones 1 to 3, and the terminal receive information on the registration area and the LADN zone through the registration update procedure); and a memory (see Fig.11, Memory 1130), electrically connected with the at least one processor, storing instructions executable by the at least one processor to cause the electronic device to: 
generate data packets for uplink transmission with the LADN (see Fig.1, Fig.2, , para. 0064-0068, local area data network (LADN) zone 1 (215) where the terminal is allowed to connect to a local area data network 1 (210, and a registration area 205 where the terminal is allowed to connect to data network 0 (200), and the terminal receive information on the registration area and the LADN zone through the registration update procedure, see also para. 0097-0101), 
detect deactivation of a wireless communication session with the LADN (see Fig.5, para. 0121-0127, Fig.9A-B, para. 0158-0168, a terminal comprises a controller  (processor)  to  perform  an  access  to  an LADN (Local Area Data Network); and  when the terminal  departs  from a connection  allowable  area (LADN Zone), a PDU session for data network connection is deactivated by the  network), 
detect whether the wireless communication session is deactivated because  the electronic device has left a geographic service area of the LADN (see para. 0121-0127,  para. 0158-0168, when the terminal  departs  from a connection  allowable  area (LADN Zone), a PDU session for data network 
when detecting that the wireless communication session is deactivated because electronic device has left the geographic service area, terminating the generation of data packets for the uplink transmission (see para. 0121-0127,  para. 0158-0168, when the terminal  departs  from a connection  allowable  area (LADN Zone), a PDU session for data network connection is deactivated by the  network, wherein the terminal throws away the uplink packet (a traffic  corresponding  to  the  session  is thrown away when the terminal is in the session deactivation state), clearly generation of a data packet for uplink transmission is terminated, see also para. 0102, while the terminal is located outside the data network allowable area, the session is deactivated), and 
when detecting that deactivation is unrelated to the geographic service area and, continue generating the data packet for uplink transmission, transmit a service request to the LADN, and reactivate the wireless communication session for transmission of the generated data packet (see para. 0172, even when the terminal is in the activated connected state (CM-CONNECTED state) where the current RRC connection exists, the specific session may stay in a deactivated state. In this case, a service request procedure may be performed to change the session in the deactivated state to the activated state).

Although Lee disclose detecting that deactivation is unrelated to the geographic service area and, continue generating the data packet for uplink transmission, transmit a service request to the LADN, and reactivate the wireless communication session for transmission of the generated data packet.

Lee however does not explicitly disclose when detecting that deactivation is unrelated to the geographic service area and “the electronic device remains in the geographic service area”, continue generating the data packet for uplink transmission, transmit a service request to the LADN, and reactivate the wireless communication session for transmission of the generated data packet.

Pasupuleti however disclose An electronic device (see Fig.4, Fig.6, UE 106) comprising a first processor (see Fig.6, a baseband processor (BB) 604), and when detecting that deactivation is unrelated to a geographic service area and “the electronic device remains in the geographic service area” (see Fig.6, para. 0008, 0079-0089, wherein the BB provides, to the AP, link metrics including link state information that indicates the link is in a connected state or an idle state, and indicates that a type of wireless communication service might be unavailable (unavailable link) {indicating that the wireless communication session is released rather than deactivated }, clearly the electronic device remains in the geographic service area), continue generating the data packet for uplink transmission, transmit a service request to the LADN, and reactivate the wireless communication session for transmission of the generated data packet (see para. 0089-0092, when the wireless link is in the connected state, the data communication may occur on the existing connection, and when the wireless link is in the idle state {the electronic device remains in the geographic service area}, a transition to the connected state needs to occur (e.g., an RRC connection is reestablished) { reactivate the wireless communication session } and the data communication will occur on the newly set up connection / transmission of the generated data packet, and once the wireless link transitions to the connected state, any or possibly all such network activities may be initiated (e.g., triggered together), thus potentially maximizing use of that connection. Also per para. 0093, when a certain number (e.g., at or above a desired threshold) of network activities have been requested and are being delayed due to the wireless link being in the idle state, and wireless link quality of the wireless link is good (e.g., above a desired threshold), this is used as a condition to trigger initiation {transmit a service request to the LADN, and reactivate the wireless communication session for transmission} of the requested network activities).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of when detecting that deactivation is unrelated to the geographic service area and “the electronic device remains in the geographic service area”, continue generating the data packet for uplink transmission, transmit a service request to the LADN, and 

As per claim 17, the combination of Lee and Pasupuleti disclose the electronic device of claim 16.Pasupuleti further disclose wherein: An electronic device comprising at least one processor (see Fig.4, Fig.6, UE 106 with a system on chip (SOC) 400) the at least one processor includes a first processor (see Fig.6, a baseband processor (BB) 604) and a second processor (see Fig.6, an application processor (AP) 602)), the second processor generates the data packets, and the first processor receives a first message from the LADN indicating that a wireless communication session with the LADN is deactivated after the electronic device leaves the geographic service area, and transmits a second message indicating that the wireless communication session is deactivated to the second processor (see Fig.6, para. 0008, 0079-0089, wherein the BB provides, to the AP, link metrics including link state information that indicates the link is m a connected state or an idle state, and indicates that a type of wireless communication service might be unavailable (unavailable link); after receiving the metrics, the AP determines a network activity timing; the network activity includes an uplink transmission; it may not make sense to initiate any network activities if the wireless link is unavailable). 
As per claim 18, the combination of Lee and Pasupuleti disclose the electronic device of claim 17.Pasupuleti further disclose wherein the second processor terminates generation of the data packets for the uplink transmission after receiving the second message (see Fig.6, para. 0008, 0079-0081, 0089, the wireless link may be established with the BS 102 by a baseband processor (BB) 604 (e.g., in conjunction with associated radio/wireless communication circuitry) of the UE 106. The baseband processor may monitor and manage the wireless link between the UE 106 and the BS 102, which may include 
As per claim 19, the combination of Lee and Pasupuleti disclose the electronic device of claim 17.Pasupuleti further disclose wherein the first processor includes a communication processor (see Fig.4, Fig.6, a baseband processor (BB) 604), with a communication processor, see para. 0079, 0081,  a baseband processor (BB) 604 in conjunction with associated radio/wireless communication circuitry / a communication processor), and wherein the second processor includes an application processor (see Fig.6, an application processor (AP) 602, with an application processor, see para. 0080, the application processor support user applications, including providing an operating environment for such applications (e.g., potentially including any or all of graphics processing, memory management, network interface capability with the baseband processor)/ including an application processor). 

Claims 3-5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No.: 2019/0081788), in view of Pasupuleti et al. (US Pub. No.: 2016/0338036), and further in view of 3GPP (NOKIA et al., Always-on PDU sess10n indication in the route selection descriptor, Cl-185285, 3GPP TSG-CT WGl Meeting #112, West Palm Beach, FL (USA), 13 August 2018).

As per claim 3, the combination of Lee and Pasupuleti disclose the electronic device of claim 1.
The combination of Lee and Pasupuleti however does not explicitly disclose wherein deactivation of the wireless communication session includes releasing a radio resource for wireless communication with the LADN, and storing an address of the electronic device and a protocol type for communication. 

3GPP however disclose wherein deactivation of the wireless communication session includes releasing a radio resource for wireless communication with the LADN, and storing an address of the electronic device and a protocol type for communication (see  sections 4.2.1, 4.2.2, 5.2; table 5.2.1, a HPLMN pre-configures the UE with URSP by signalling; a UE NAS layer releases a PDU session after the re-evaluation of the URSP; the pre-configured URSP is stored until a new URSP is configured by HPLMN or the USIM is removed; the URSP is a set of one or more URSP rules comprising a traffic descriptor; a traffic descriptor field in the  traffic descriptor contains a number of traffic descriptor components, wherein each traffic descriptor component is encoded as a sequence of a traffic descriptor component type identifier; for the component type identifier, protocol identifier, 1Pv6 remote address, 1Pv4 remote address, type of service/traffic class type, and Flow label type are configured; the URSP can only be used if the SUPI from the USIM matches the SUPI stored in the non-volatile memory of an ME, or else the UE shall delete it).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein deactivation of the wireless communication session includes releasing a radio resource for wireless communication with the LADN, and storing an address of the electronic device and a protocol type for communication, as taught by 3GPP, in the system of Lee and Pasupuleti, so as to include an always on PDU session indication, see 3GPP, section 2 and 4.2.1, 4.2.2.
As per claim 4, the combination of Lee and Pasupuleti disclose the electronic device of claim 1.
The combination of Lee and Pasupuleti however does not explicitly disclose wherein deactivation of the wireless communication session includes releasing a radio resource for wireless communication with the LADN, and an address of the electronic device and a protocol type for communication are removed from a memory. 
3GPP however disclose wherein deactivation of the wireless communication session includes releasing a 
As per claim 5, the combination of Lee and Pasupuleti disclose the electronic device of claim 1.
The combination of Lee and Pasupuleti however does not explicitly disclose further comprising: a memory electrically connected with the first processor, wherein the first processor stores at least one of an address of the electronic device, a domain name server (DNS) address, and quality of service (QoS) information in the memory after receiving the first message. 

3GPP however disclose a memory electrically connected with the first processor, wherein the first processor stores at least one of an address of the electronic device, a domain name server (DNS) address, and quality of service (QoS) information in the memory after receiving the first message (see  sections 4.2.1, 4.2.2, 5.2; table 5.2.1, a HPLMN pre-configures the UE with URSP by signalling; a UE NAS layer releases a PDU session after the re-evaluation of the URSP; the pre-configured URSP is stored until a new URSP is configured by HPLMN or the USIM is removed; the URSP is a set of one or more URSP rules comprising a traffic descriptor; a traffic descriptor field in the  traffic descriptor contains a number of traffic descriptor components, wherein each traffic descriptor component is encoded as a sequence of 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a memory electrically connected with the first processor, wherein the first processor stores at least one of an address of the electronic device, a domain name server (DNS) address, and quality of service (QoS) information in the memory after receiving the first message, as taught by 3GPP, in the system of Lee and Pasupuleti, so as to include an always on PDU session indication, see 3GPP, section 2 and 4.2.1, 4.2.2.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No.: 2019/0081788), in view of Pasupuleti et al. (US Pub. No.: 2016/0338036), and further in view Larsson (US Patent No.:6,643,262).
As per claim 9, the combination of Lee and Pasupuleti disclose the electronic device of claim 1.
The combination of Lee and Pasupuleti however does not explicitly disclose wherein the first message includes a radio resource control (RRC) message, and wherein the first processor is configured to determine whether the wireless communication session is deactivated, according to whether a radio resource corresponding to the wireless communication session is released. 

Larsson however disclose wherein the first message includes a radio resource control (RRC) message, and wherein the first processor is configured to determine whether the wireless communication session is deactivated, according to whether a radio resource corresponding to the wireless communication session is released (see column 4, lines 62-67; column 11, lines 20-30, resources in a core segment of the link 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first message includes a radio resource control (RRC) message, and wherein the first processor is configured to determine whether the wireless communication session is deactivated, according to whether a radio resource corresponding to the wireless communication session is released, as taught by Larsson, in the system of Lee and Pasupuleti, so as to enable a technique for utilizing scarce call and connection resources (including switch, transport, signaling and processing resources) in an efficient manner, see Larsson, paragraphs 22-25.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No.: 2019/0081788), in view of Pasupuleti et al. (US Pub. No.: 2016/0338036), and further in view Adjakple et al (US Pub. No.:2013/0003697).

As per claim 14, the combination of Lee and Pasupuleti disclose the electronic device of claim 12.
The combination of Lee and Pasupuleti however does not explicitly disclose wherein the first processor is configured to: while the set condition is not met and the electronic device remains within the geographic service area of the LADN, transmit buffered data packets to the LADN. 

Adjakple however disclose wherein the first processor is configured to: while the set condition is not met and the electronic device remains within the geographic service area of the LADN, transmit buffered data packets to the LADN (see para. 0114, 0116, 0153, when the networks send a paging message or when there is a service request, the network may try to resume LIPA bearers if the current cell supports LIPA and send the buffered data). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first message includes a radio resource control (RRC) message, and wherein the first processor is configured to determine whether the wireless communication session is deactivated, according to whether a radio resource corresponding to the wireless communication session is released, as taught by Adjakple, in the system of Lee and Pasupuleti, so that when a target home node-B (HNB) may receive a handover request message from a source HNB to handover a wireless transmit/receive unit (WTRU). A path switch request may be transmitted to a local gateway (LGW) to change a downlink data path towards the target HNB in response to the handover request message. The LGW may act as a mobility management and local mobility anchor for the handover; and informing an HNB gateway (GW) about the handover so that the downlink data path for core network (CN) traffic is modified towards the target HNB, see Adjakple, paragraphs 22-25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469